MFS® BLENDED RESEARCH® CORE EQUITY PORTFOLIO MFS® HIGH YIELD PORTFOLIO MFS® CORE EQUITY PORTFOLIO MFS® INTERNATIONAL GROWTH PORTFOLIO MFS® CORPORATE BOND PORTFOLIO MFS® INTERNATIONAL VALUE PORTFOLIO MFS® EMERGING MARKETS EQUITY PORTFOLIO MFS® MASSACHUSETTS INVESTORS GROWTH STOCK PORTFOLIO MFS® GLOBAL GOVERNMENTS PORTFOLIO MFS® MONEY MARKET PORTFOLIO MFS® GLOBAL GROWTH PORTFOLIO MFS® RESEARCH INTERNATIONAL PORTFOLIO MFS® GLOBAL RESEARCH PORTFOLIO MFS® STRATEGIC INCOME PORTFOLIO MFS® GLOBAL TACTICAL ALLOCATION PORTFOLIO MFS® TECHNOLOGY PORTFOLIO MFS® GOVERNMENT SECURITIES PORTFOLIO This SAI supplement supersedes and replaces the Trust's SAI supplement dated June 25, 2015. Effective immediately, Appendix D entitled "Portfolio Manager(s)" is hereby restated, with respect to MFS Global Tactical Allocation Portfolio and MFS Strategic Income Portfolio only, as follows: Compensation Portfolio manager compensation is reviewed annually. As of December 31, 2014, portfolio manager total cash compensation is a combination of base salary and performance bonus: Base Salary – Base salary represents a smaller percentage of portfolio manager total cash compensation than performance bonus. Performance Bonus – Generally, the performance bonus represents more than a majority of portfolio manager total cash compensation. The performance bonus is based on a combination of quantitative and qualitative factors, generally with more weight given to the former and less weight given to the latter. The quantitative portion is based on the pre-taxperformance of assets managed by the portfolio manager over one-, three-, and five-year periods relative to peer group universes and/or indices (“benchmarks”). As of December 31, 2014, no benchmarks were used to measure the performance of Mr. Jonathan W. Sage for the Fund because he manages only a portion of the MFS Global Tactical Allocation Portfolio assets. However, appropriate benchmarks were used to measure the performance of other accounts managed by the portfolio manager. As of December 31, 2014, the following benchmarks were used to measure the following portfolio managers' performance for the following Funds: Fund Portfolio Manager Benchmark(s) MFS Global Tactical Allocation Portfolio Nevin P. Chitkara MFS Global Tactical Allocation Blended Index Pablo De La Mata MFS Global Tactical Allocation Blended Index Pilar Gomez-Bravo Barclays Global Aggregate Credit Index Steven R. Gorham MFS Global Tactical Allocation Blended Index Richard O. Hawkins Barclays Global Aggregate Bond Index Benjamin Nastou MSCI World Index Barclays Global Aggregate Bond Index Hedged Lipper Mixed-Asset Target Allocation Conservative Funds Robert D. Persons Barclays Global Aggregate Credit Index Natalie I. Shapiro MSCI World Index Barclays Global Aggregate Bond Index Hedged Lipper Mixed-Asset Target Allocation Conservative Funds Robert Spector1 Barclays Global Aggregate Bond Index Benjamin Stone MFS Global Tactical Allocation Blended Index 1019795 1 VIT2-SAI-SUP-I-122915 Fund Portfolio Manager Benchmark(s) Erik S. Weisman Barclays Global Aggregate Bond Index Hedged MFS Strategic Income Portfolio William J. Adams Barclays U.S. High-Yield Corporate Bond 2% Issuer Capped Index Ward Brown JPMorgan Emerging Markets Bond Index Global James J. Calmas Barclays U.S. Credit Bond Index Barclays U.S. High-Yield Corporate Bond 2% Issuer Capped Index JPMorgan Emerging Markets Bond Index Global Citigroup World Government Bond Non-Dollar Hedged Index Citigroup World Government Bond Non-Dollar Index Barclays U.S. Government/Mortgage Bond Index Lipper General Bond Funds David P. Cole Barclays U.S. High-Yield Corporate Bond 2% Issuer Capped Index Joshua P. Marston1 Barclays U.S. Aggregate Bond Index Robert D. Persons Barclays U.S. Aggregate Bond Index Matthew W. Ryan JPMorgan Emerging Markets Bond Index Global Erik S. Weisman Citigroup World Government Bond Non-Dollar Index 1Information is as of October 31, 2015. Additional or different benchmarks, including versions of indices, custom indices, and linked indices that combine performance of different indices for different portions of the time period, may also be used. Primary weight is given to portfolio performance over a three-year time period with lesser consideration given to portfolio performance over one- and five-year periods (adjusted as appropriate if the portfolio manager has served for less than five years). The qualitative portion is based on the results of an annual internal peer review process (conducted by other portfolio managers, analysts, and traders) and management’s assessment of overall portfolio manager contributions to investor relations and the investment process (distinct from fund and other account performance). This performance bonus may be in the form of cash and/or a deferred cash award, at the discretion of management.A deferred cash award is issued for a cash value and becomes payable over a three-year vesting period if the portfolio manager remains in the continuous employ of MFS or its affiliates.During the vesting period, the value of the unfunded deferred cash award will fluctuate as though the portfolio manager had invested the cash value of the award in an MFS Fund(s) selected by the portfolio manager. A selected fund may be, but is not required to be, a fund that is managed by the portfolio manager. Portfolio managers also typically benefit from the opportunity to participate in the MFS Equity Plan. Equity interests and/or options to acquire equity interests in MFS or its parent company are awarded by management, on a discretionary basis, taking into account tenure at MFS, contribution to the investment process, and other factors. Finally, portfolio managers also participate in benefit plans (including a defined contribution plan and health and other insurance plans) and programs available generally to other employees of MFS. The percentage such benefits represent of any portfolio manager’s compensation depends upon the length of the individual’s tenure at MFS and salary level, as well as other factors. Ownership of Fund Shares The following table shows the dollar range of equity securities of the Fund beneficially owned by the Fund’s portfolio manager(s) as ofOctober 31, 2015. The following dollar ranges apply: 10197952 VIT2-SAI-SUP-I-122915 N. None A. $1 – $10,000 B. $10,001 – $50,000 C. $50,001 – $100,000 D. $100,001 – $500,000 E. $500,001 – $1,000,000 F. Over $1,000,000 Because the Funds serve as underlying investment vehicles for variable annuity and life contracts, the portfolio managers are not eligible to invest directly in the Funds. Therefore, no portfolio manager owned shares of a Fund. Other Accounts In addition to the Fund, each portfolio manager of the Fund is named as a portfolio manager of certain other accounts managed or subadvised by MFS or an affiliate.The number and assets of these accounts were as follows as of the fiscal year ended December 31, 2014, unless otherwise indicated: Fund Portfolio Manager Category of Accounts Managed Number of Accounts Total Assets MFS Global Tactical Allocation Portfolio Benjamin Nastou RegisteredInvestment Companies1 5 $2.2 billion Other Pooled Investment Vehicles 2 $129.9 million Other Accounts 0 Not Applicable Benjamin Stone RegisteredInvestment Companies1 9 $27.0 billion Other Pooled Investment Vehicles 8 $9.2 billion Other Accounts 33 $8.7 billion Erik Weisman RegisteredInvestment Companies1 11 $6.6 billion Other Pooled Investment Vehicles 3 $3.4 billion Other Accounts 1 $107.0 million Natalie Shapiro RegisteredInvestment Companies1 5 $2.2 billion Other Pooled Investment Vehicles 3 $207.5 million Other Accounts 0 Not Applicable Nevin Chitkara RegisteredInvestment Companies1 18 $62.1 billion Other Pooled Investment Vehicles 8 $6.4 billion Other Accounts 42 $17.8 billion Pablo de la Mata RegisteredInvestment Companies1 9 $27.0 billion Other Pooled Investment Vehicles 8 $9.2 billion Other Accounts 33 $8.7 billion Pilar Gomez-Bravo RegisteredInvestment Companies1 5 $4.2 billion Other Pooled Investment Vehicles 3 $3.3 billion Other Accounts 1 $107.0 million Richard Hawkins RegisteredInvestment Companies1 11 $18.8 billion Other Pooled Investment Vehicles 3 $3.4 billion Other Accounts 2 $136.8 million Robert Persons RegisteredInvestment Companies1 12 $15.1 billion Other Pooled Investment Vehicles 5 $4.1 billion Other Accounts 2 $277.7 million Steven Gorham RegisteredInvestment Companies1 17 $62.1 billion Other Pooled Investment Vehicles 8 $6.4 billion Other Accounts 42 $17.8 billion Jonathan W. Sage2 Became a Portfolio Manager of the Fund on April 30, 2015) RegisteredInvestment Companies1 12 $19.0 billion Other Pooled Investment Vehicles 10 $4.1 billion Other Accounts 19 $7.5 billion 1019795 3 VIT2-SAI-SUP-I-122915 Fund Portfolio Manager Category of Accounts Managed Number of Accounts Total Assets Robert Spector3 (Became a Portfolio Manager of the Fund on October 31, 2015) RegisteredInvestment Companies1 4 $3.5 billion Other Pooled Investment Vehicles 8 $5.0 billion Other Accounts 51 $1.8 billion MFS Strategic Income Portfolio David Cole RegisteredInvestment Companies1 12 $8.1 billion Other Pooled Investment Vehicles 2 $957.0 million Other Accounts 1 $109.0 million Erik Weisman RegisteredInvestment Companies1 11 $6.6 billion Other Pooled Investment Vehicles 3 $3.4 billion Other Accounts 1 $107.0 million James Calmas RegisteredInvestment Companies1 8 $4.3 billion Other Pooled Investment Vehicles 2 $950.0 million Other Accounts 0 Not Applicable John Brown RegisteredInvestment Companies1 10 $10.4 billion Other Pooled Investment Vehicles 8 $3.8 billion Other Accounts 5 $1.4 billion Matthew Ryan RegisteredInvestment Companies1 12 $11.1 billion Other Pooled Investment Vehicles 9 $4.7 billion Other Accounts 5 $1.4 billion Robert Persons RegisteredInvestment Companies1 12 $15.1 billion Other Pooled Investment Vehicles 5 $4.1 billion Other Accounts 2 $277.7 million William Adams RegisteredInvestment Companies1 13 $8.1 billion Other Pooled Investment Vehicles 4 $1.2 billion Other Accounts 1 $109.0 million Joshua P. Marston3 (Became a Portfolio Manager of the Fund on October 31, 2015) RegisteredInvestment Companies1 10 $20.0 billion Other Pooled Investment Vehicles 7 $1.2 billion Other Accounts 11 $376.1 million 1 Includes the Fund. 2 Account information is as of May 31, 2015. 3 Account information is as of November 30, 2015. With respect to the accounts identified in the table above, Mr. De La Mata manages two other accounts with assets totaling $691.9 million and Mr. Stone manages two other accounts with assets totaling $691.9 million, for which the advisory fees are based in part on the performance of the accounts. Performance fees for any particular account are paid to MFS, not the portfolio manager, and the portfolio manager's compensation is not determined by reference to the level of performance fees received by MFS. Potential Conflicts of Interest The Adviser seeks to identify potential conflicts of interest resulting from a portfolio manager’s management of both the Fund and other accounts, and has adopted policies and procedures designed to address such potential conflicts. The management of multiple funds and accounts (including proprietary accounts) gives rise to conflicts of interest if the funds and accounts have different objectives and strategies, benchmarks, time horizons and fees as a portfolio manager must allocate his or her time and investment ideas across multiple funds and accounts.In certain instances there are securities which are suitable for the Fund’s portfolio as well as for accounts of the Adviser or its subsidiaries with similar investment objectives. The Fund’s trade allocation policies may give rise to conflicts of interest if the Fund’s orders do not get fully executed or are delayed in getting executed due to being aggregated with those of other accounts of the Adviser or its subsidiaries.A portfolio manager may execute transactions for another fund or account that may adversely affect the value of the Fund’s investments.Investments selected for funds or accounts other than the Fund may outperform investments selected for the Fund. When two or more clients are simultaneously engaged in the purchase or sale of the same security, the securities are allocated among clients in a manner believed by the Adviser to be fair and equitable to each. Allocations may be based on many factors and may not always be pro rata based on assets managed.The allocation methodology could have a detrimental effect on the price or volume of the security as far as the Fund is 10197954 VIT2-SAI-SUP-I-122915 concerned. The Adviser and/or a portfolio manager may have a financial incentive to allocate favorable or limited opportunity investments or structure the timing of investments to favor accounts other than the Fund, for instance, those that pay a higher advisory fee and/or have a performance adjustment and/or include an investment by the portfolio manager. 10197955 VIT2-SAI-SUP-I-122915
